Citation Nr: 0614666	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-32 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability, to include as entitlement to special 
consideration for paired organs and extremities pursuant to 
38 C.F.R. § 3.383.

2.  Entitlement to an effective date earlier than November 
29, 2000, for the assignment of a 40 percent disability 
rating for a right shoulder disability.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the veteran's 
claims for service connection for a left arm disability, in 
addition to a claim for entitlement for the left arm under 
the provisions of 38 C.F.R. § 3.383, and for an effective 
date earlier than November 29, 2000, for the assignment of a 
40 percent disability rating for a right shoulder disability, 
and, finally, entitlement to a TDIU rating.

The issue of entitlement to a TDIU rating is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  The veteran's left arm disability (brachial plexopathy, 
involving high radial nerve palsy, status post motor vehicle 
accident) first manifested many years after service and is 
not related to his service, or any aspect thereof.

2.  The functional capacity of the veteran's left hand is 
significantly impaired.

3.  The veteran is service-connected for right hand (right 
thumb) and right shoulder disabilities, which are manifested 
by some paralysis of the right thumb, such that he does not 
have full pinching ability, and an inability to lift objects 
with his right arm out to his side, and to do overhead 
lifting.  He is able to carry or lift at least five pounds 
with his right hand, but is unable to dress himself, due to 
the condition of both his left and right arms.  He has 
subjective complaints of severe pain in the right shoulder on 
heavy lifting and pushing.  There is objective evidence of 
instability of the right shoulder on forced use of the right 
arm.  These manifestations do not amount to functional 
impairment that is analogous to loss of use of the right 
hand.

4.  The evidence does not show that prior to November 29, 
2000, the veteran's right shoulder disability was manifested 
by limitation of motion to 25 degrees of abduction, ankylosis 
of scapulohumeral articulation, guarding of all arm 
movements, or moderate paralysis of the upper radicular 
group.


CONCLUSIONS OF LAW

1.  The veteran's left arm disability (brachial plexopathy, 
involving high radial nerve palsy, status post motor vehicle 
accident) was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  The criteria for additional compensation under the 
provisions of 38 U.S.C.A. § 1160, based on special 
consideration for disability of paired extremities (loss of 
use of both hands), are not met.  38 U.S.C.A. §§ 1160, 5107 
(West 2002); 38 C.F.R. §§ 3.383, 4.63 (2005).

3.  An effective date prior to November 29, 2000, for the 
assignment of a 40 percent evaluation for a right shoulder 
disability is not warranted.  38 U.S.C.A. §§ 5107, 5110(a) 
and (b)(2) (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The veteran's service medical records are negative for 
complaints of, treatment for, or a diagnosis of a left arm, 
wrist, or hand disability.  The Board therefore finds that 
the weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of her 
back disability.  38 C.F.R. § 3.303(b).  The first post-
service clinical evidence of record demonstrating a left arm 
disability is a private treatment record dated in September 
1986.  The veteran at that time reported a history of having 
been involved in a motor vehicle accident in which he was 
thrown from the vehicle, sustaining contusions to the chest, 
and a long thoracic nerve injury.  Approximately one week 
after the accident, he developed pain and weakness of his 
left arm that progressively worsened.  The pain was 
nonradicular, involved multiple areas of his forearm, and 
involved numbness and weakness of his fingers on the left 
hand.  The diagnosis was brachiplexitis, subacute, related to 
trauma.  Later records indicate that the veteran's left arm 
complaints persisted, eventually leading to a tendon transfer 
in February 1988, which was noted to be minimally successful.  
Since February 1988, he has continued to complain of weakness 
and pain in his left arm.  At no time has any treating 
physician or VA examiner related the veteran's left arm 
disability to his period of active service.

In this case, the veteran did not complain of left arm 
trouble until after a 1986 motor vehicle accident; that is, 
well after his separation from service.  The veteran 
accordingly is not entitled to service connection on a 
presumptive basis.  Additionally, in view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's left arm 
disability.  Therefore, service connection on a direct basis 
is not warranted either.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Board concludes that the current left arm disability was 
not caused by any incident of service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Disability of Paired Extremities

The veteran contends that he is entitled to compensation for 
his left arm disability (brachial plexopathy, involving high 
radial nerve palsy, status post motor vehicle accident) under 
the provisions of 38 C.F.R. § 3.383, pertaining to loss of 
paired extremities.  38 C.F.R. § 3.383 provides for 
compensation for the combination of service-connected and 
nonservice-connected disabilities as if both disabilities 
were service-connected, provided that the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  38 C.F.R. § 3.383 specifically provides 
for compensation where there is loss or loss of use of one 
hand as a result of a service-connected disability and loss 
of or loss of use of the other hand as a result of a 
nonservice-connected disability.  38 U.S.C.A. § 1160(a)(4) 
(West 2002); 38 C.F.R. § 3.383(a)(4) (2005).  The Board notes 
that these provisions were amended during the pendency of 
this appeal.  The amendment, however, which pertains to 
disabilities relating to hearing loss, does not affect the 
veteran's claim in this case.  See Veterans Benefits Act of 
2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 2821, 
effective December 6, 2002.  (The phrase "total deafness" in 
the nonservice-connected ear was changed to "deafness").

Loss of use of the hand, for the purpose of special monthly 
compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the hand, whether the acts of grasping, 
manipulation, etc., in the case of the hand, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 4.63 (2005).

The veteran is service-connected for a right hand disability 
insofar as he is service-connected for a right thumb 
disability.  He is not service-connected for loss of use of 
the right hand.  The veteran contends that he has loss of use 
of his left hand due to a nonservice-connected disability 
that resulted from an August 1986 motor vehicle accident.  
There is no indication of record that the motor vehicle 
accident was a result of the veteran's own willful 
misconduct.  The veteran underwent VA examination in April 
2001, during which he was noted to have a radial-deviation 
deformity in the left wrist, and weakness, though he was able 
to grip with the left hand.  A June 2003 letter from the 
veteran's private physician stated that as a result of the 
1986 motor vehicle accident, the veteran suffered an 
incapacitating lesion on his left upper extremity, the result 
of a brachial plexus stretch injury with secondary plexitis, 
eventually necessitating tendon transplantation, which had 
been only marginally successful.  His left upper extremity 
currently was of limited use.  It could be used for gross 
skills because of preservation of proximal muscles, but the 
distal extremity was basically functionless.  Due to these 
injuries, the veteran was entirely dependent on his right 
upper extremity.

In light of the above findings, the Board finds that the 
veteran has significant impairment of his left hand.  It is 
unclear whether this impairment amounts to loss of use of the 
left hand.  However, the Board finds that a determination in 
this regard is irrelevant, as the impairment of the veteran's 
service-connected right hand is not analogous to loss of use 
of the right hand.  Significantly, while on VA examination in 
April 2001, the veteran was noted to have some paralysis of 
his right thumb, resulting in a pinching ability that was 
less than full, he was noted to be able to grip and to lift 
at least five pounds.  The Board finds it unlikely that this 
level of functionality could be accomplished equally well by 
an amputation stump with prosthesis.  Therefore, loss of use 
of the right hand is not established.

As the preponderance of the evidence is against the claim for 
compensation based on special consideration for disability of 
paired extremities, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Earlier Effective Date

The veteran contends that he is entitled to an effective date 
earlier than November 29, 2000, for the assignment of a 40 
percent disability rating for a right shoulder disability.

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim. 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2005); 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2005).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim, provided also that the claim is received 
within one year after the increase.  In these cases, the 
Board must determine under the evidence of record the 
earliest date that the increased rating was ascertainable.  
Hazan v. Gober, 10 Vet. App. 511, 521-22 (1997); Harper v. 
Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12- 98, 63 
Fed. Reg. 56705 (1998).

An April 2001 rating decision granted service connection for 
the veteran's right shoulder disability, effective June 7, 
1975.  A June 2001 rating decision increased the veteran's 
right shoulder disability rating from 20 to 40 percent 
disabling, effective November 29, 2000, the date the claim 
for the increased rating was received.  In determining 
whether the veteran is entitled to an earlier effective date 
for his increased rating of 40 percent, the pertinent 
question is whether there are any communications from the 
veteran prior to November 29, 2000, that may be interpreted 
as either formal or informal claims for an increased rating.  
In June 1979, the veteran submitted an application to reopen 
his claim for service connection, stating that his condition 
had worsened.  There are no other communications from the 
veteran dated between June 1975 and June 1979.  The Board 
will interpret the June 1979 application to reopen his claim 
as the first communication from the veteran that can be 
construed as a claim for an increased rating.  Significantly, 
the Board notes that the veteran has not asserted that 
medical evidence shows entitlement to a 40 percent evaluation 
prior to the date of the June 1979 claim for an increased 
evaluation.  Thus, the Board need not examine all other 
communications in the claims file that may be interpreted as 
applications or claims, formal and informal, for increased 
benefits, and, then, examine all other evidence of record to 
determine the earliest dates as of which, within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.155(a), 3.400(o)(2).  Rather, the Board must address 
whether the medical evidence of record shows entitlement to a 
40 percent evaluation prior to November 29, 2000.

In this regard, the Board notes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2005).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The applicable regulatory criteria provide different ratings 
for the minor arm and the major arm.  The disability at issue 
in this case involves the veteran's major arm, as he has 
indicated that he is right-handed; therefore, the Board will 
apply the ratings and criteria for the major arm under the 
relevant diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5200, 5201, 5202, 5203 (2005).

Here, even with consideration of the criteria discussed in 
DeLuca, the record does not show limitation of motion of the 
right shoulder limited to 25 degrees from the side 
(abduction).  38 C.F.R. § 4.71a, DC 5201 (2005).  Nor does 
the evidence of record show ankylosis of scapulohumeral 
articulation of the right shoulder.  38 C.F.R. § 4.71a, DC 
5200 (2005).  Thus, the veteran is not entitled to a 40 
percent rating at a date earlier than November 29, 2000, 
under either DC 5200 or DC 5201.  

Applicable diagnostic codes include DC 8519, which pertains 
to paralysis of the long thoracic nerve.  Under DC 8519, 
incomplete paralysis of the long thoracic nerve of the upper 
extremity is rated 0 percent when mild, 10 percent when 
moderate, and 20 percent when severe.  A 30 percent rating is 
warranted for complete paralysis of this nerve of the major 
upper extremity, with inability to raise the arm above 
shoulder level and winged scapula deformity.  This neurologic 
rating is not to be combined with lost motion above shoulder 
level.  38 C.F.R. § 4.124a, Note, DC 8519.

A November 1979 letter from the veteran's private physician 
indicates that the veteran complained of winging of his right 
scapula, and difficulty in raising his right arm above his 
shoulder while playing sports.  His difficulty with his right 
arm caused him to have to switch to his left arm when 
throwing a ball overhead.  Examination revealed "striking 
winging of the right scapula with inward displacement of the 
scapula."  His complaints of difficulty in raising his arm 
and the winging of the scapula were noted to be consistent 
with long thoracic neuropathy with winging of the scapula due 
to paralysis of the serratus anterior.  The Board notes that 
while there is evidence of winging and the veteran appears to 
have complained of difficulty in raising his right arm above 
shoulder level, there is no objective evidence in this letter 
that he was then unable to raise his right arm above shoulder 
level.  Subsequent records are also negative for objective 
evidence of an inability to raise the right arm above 
shoulder level.  On VA examination in October 1981, the 
veteran was noted to be unable to abduct further than 90 
degrees without pain.  No other statements as to his range of 
motion were made.  This statement regarding abduction, 
however, does not show that the veteran could not move his 
shoulder above 90 degrees.  On private examination in 
September 1986, the veteran was noted to have full, active 
range of motion in his right shoulder.  No other records 
address the veteran's range of motion until 2001.  
Accordingly, the Board finds that the veteran is not entitled 
to a 30 percent rating at any time prior to November 29, 2000 
under DC 8519.  38 C.F.R. § 4.124a; DC 8519.

Nor is the veteran entitled to a 40 percent rating under DC 
8510, which pertains to paralysis of the upper radicular 
group, prior to November 29, 2000.  Complete paralysis of the 
upper radicular group (fifth and sixth cervicals), with all 
shoulder and elbow movements lost or severely affected, hand 
and wrist movements not affected, warrants a 70 percent 
rating for the major extremity.  Incomplete paralysis is to 
be evaluated as follows: for severe incomplete paralysis, 50 
percent for the major extremity; for moderate incomplete 
paralysis, 40 percent for the major extremity; and for mild 
incomplete paralysis, 20 percent for either extremity.  
38 C.F.R. § 4.124a, DC 8510 (2005).

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to the 
varied level of the nerve lesion or to partial nerve 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DCs 8510 through 8540.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.

Upon review of the evidence, the Board finds that the 
veteran's condition is not manifested by symptoms such that a 
40 evaluation is warranted under DC 8510.  The evidence of 
record indicates that the veteran has weakness due to the 
right long thoracic nerve disability; however, there is no 
evidence that the disability has resulted in all shoulder and 
elbow movements being lost or more than moderately affected.  
While the evidence shows some limitation of motion of the 
right shoulder, the medical evidence does not reflect that 
the shoulder movements are severely affected.  No limitation 
of elbow movements has been reported by any examiner or by 
the veteran.  

Additionally, the veteran has consistently been shown to have 
normal radial, ulnar, and median nerve function.  His 
anterior and posterior interosseous nerves are also 
functional.  Similarly, no weakness has been noted to present 
in the suprascapular nerve as he is able to rotate against 
resistance with equal strength, bilaterally.  No significant 
muscle atrophy has been noted either.  Thus, while the 
veteran has been shown to have denervation in the serratus 
anterior on the right, his overall disability picture does 
not more nearly approximate a 40 percent rating under DC 
8510.  Accordingly, the veteran is not entitled to an 
effective date earlier than November 29, 2000 for the 
assignment of a 40 percent rating under the provisions of DC 
8510.

The remaining applicable diagnostic codes include DCs 5202 
and 5203, which pertain to impairment of the humerus, and 
impairment of the clavicle or scapula, respectively.  The 
maximum available rating under DC 5203, however, is 20 
percent.  DC 5203 therefore cannot serve as a basis for 
granting an effective date earlier than November 29, 2000 for 
the assignment of a 40 percent rating in this case.  The 
Board now turns to the remaining applicable diagnostic code.
Other impairment of the humerus may be rated as 80 percent 
disabling where there is loss of the head of the humerus 
(flail shoulder); as 60 percent disabling where there is 
nonunion of the shoulder joint (flail joint); and as 50 
percent disabling where there is fibrous union of the 
humerus.  Recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all movements warrants a 30 percent rating.  38 C.F.R. § 
4.71a, DC 5202.

In this case, the evidence does not show that the veteran has 
loss of the head of the humerus (flail shoulder), nonunion of 
the shoulder joint (flail joint), or fibrous union of the 
humerus.  Accordingly, he is not entitled to receive an 80, 
60 or 50 percent rating under DC 5202.  Additionally, while 
the veteran has been shown to have some limitation in motion, 
he has not been shown to have guarding of all arm movements, 
and is thus not entitled to a 30 percent rating under DC 
5202.  Therefore, his condition most nearly approximates a 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level, which warrants a 20 percent rating.  
Therefore, the veteran is not entitled to an effective date 
earlier than November 29, 2000 for the assignment of a 40 
percent rating under the provisions of DC 5202.

As the evidence does not show that the veteran's right 
shoulder disability met the criteria for a 40 percent rating 
prior to November 29, 2000, an earlier effective date for the 
40 percent evaluation is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002, and March 
2003; a rating decision in June 2001; and a statement of the 
case in September 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in timing or content of the notices 
has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 1996) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson,  19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty at the time 
of the final adjudications in the September 2003 and March 
2004 statements of the case.

Also, VA has obtained all relevant, identified, and available 
evidence, and VA has notified the veteran of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant evidence.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for a left arm disability (brachial 
plexopathy, involving high radial nerve palsy, status post 
motor vehicle accident) is denied.

Entitlement to compensation based on special consideration 
for disability of paired extremities (loss of use of both 
hands), under the provisions of 38 U.S.C.A. § 1160(a)(4); 
38 C.F.R. § 3.383, is denied.

An effective date earlier than November 29, 2000, for the 
assignment of a 40 percent disability rating for a right 
shoulder disability is denied.


REMAND

Additional development is needed with respect to the claim 
for a TDIU rating.

Entitlement to a TDIU rating due to service-connected 
disabilities requires impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2005).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2005).

Where the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, a TDIU rating may be considered on an extraschedular 
basis when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2003); Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the veteran has been granted a 40 percent 
disability rating for his right shoulder disability, and a 20 
percent rating for his right thumb disability, for a combined 
disability rating of 50 percent.  The veteran has no other 
service-connected disabilities.  Accordingly, he does not 
meet the schedular requirements for a TDIU rating.  The 
issue, then, is whether the veteran's service-connected 
disabilities nevertheless prohibit him from sustaining 
gainful employment, such that a TDIU rating may be assigned 
on an extraschedular basis.  

In this regard, the Board finds that the record reveals 
several areas that require clarification. 

The Board notes that the duty to assist includes obtaining 
non-VA and VA treatment records, VA vocational rehabilitation 
records, and providing a VA medical examination or a medical 
opinion when necessary for rendering an adequate 
determination.  38 C.F.R. § 3.159(c).  In this case, the 
veteran applied for vocational rehabilitation benefits, which 
were denied most recently in February 2002.  The Board notes 
that the veteran's vocational rehabilitation folder has not 
been associated with the claims file, and that the records 
associated with his claim for vocational rehabilitation 
benefits may include evidence pertinent to his TDIU claim.  
VA records should be obtained, if available.  See 38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  As such, the RO should take the appropriate 
steps on remand to associate these records with the claims 
file.

Additionally, while the veteran has been determined to be 
unemployable, it is unclear what role his service-connected 
disabilities played in reaching this conclusion.  
Specifically, the Board notes that disabilities other than 
the veteran's service-connected disabilities, including 
various sequelae of traumatic brain injury, appear to have 
factored into the conclusion that he is unemployable.  It 
does not appear that an examiner has yet been asked to render 
an opinion as to the overall effect of the veteran's service-
connected disabilities alone on his ability to obtain and 
retain employment.  In light of this, the prudent and 
thorough course of action is to afford the veteran a social 
and industrial survey on remand, to ascertain the impact of 
his service-connected disabilities on his unemployability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records related to the 
veteran's application for vocational 
rehabilitation benefits.  All efforts 
to obtain VA records should be fully 
documented, and a negative response 
must be provided if the records are not 
available.

2.  Schedule the veteran for an 
examination to ascertain the impact of 
his service-connected disabilities on 
his unemployability.  The examiner must 
evaluate and discuss the effect of all 
of the veteran's service-connected 
disabilities, both singly and jointly, 
on the veteran's employability. The 
examiner should opine as to whether the 
veteran's service-connected 
disabilities, without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation. 

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for a 
TDIU rating (including whether referral 
of the claim to the appropriate 
department officials under 38 C.F.R. 
§ 4.16(b) for extraschedular 
consideration is warranted).  If the 
decision remains adverse to the veteran, 
issue the veteran and his representative 
a supplemental statement of the case and 
allow him the appropriate opportunity 
for response.  Thereafter, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


